Citation Nr: 1630182	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-09 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability, to include schizoaffective disorder and posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating higher than 70 percent for peripheral neuropathy of the right upper extremity.

4.  Entitlement to an initial rating higher than 60 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an initial rating for peripheral neuropathy of the right lower extremity higher than 10 percent prior to April 4, 2002, and higher than 40 percent as of April 4, 2002.  

6.  Entitlement to an initial rating for peripheral neuropathy of the left lower extremity higher than 10 percent prior to April 4, 2002, and higher than 40 percent as of April 4, 2002.

7.  Entitlement to an initial rating for diabetes mellitus higher than 20 percent prior to April 4, 2002, and higher than 40 percent as of April 4, 2002.

8.  Entitlement to an effective date earlier than April 4, 2002 for a total disability rating due to individual unemployability by reason of service-connected disabilities (TDIU).

9.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

A. Gibson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

These appeals to the Board of Veterans' Appeals (Board) are from July 2002, October 2004, and October 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board notes the Veteran requested a personal hearing before a member of the Board.  He withdrew that request for hearing in May 2016.

The claims of entitlement to service connection for a psychiatric disability and a low back disability require additional development.  Those claims were formally appealed to the Board in March 2005 and July 2006, but never certified to the Board.  Those issues require additional development and are REMANDED.

The Board has inferred a claim for SMC, which is REMANDED for additional development.

The issues of entitlement to higher ratings for diabetes and for peripheral neuropathies of the bilateral upper extremities and lower extremities are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's diabetes and peripheral neuropathy of the bilateral lower extremities have prevented the Veteran from working as of August 7, 2000, but not before.


CONCLUSION OF LAW

The criteria for a TDIU are met, effective from August 7, 2000, but not before.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16(b) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has met all duties to notify and assist in development.  The duty to notify was satisfied by a letters sent during the course of the pendency of these claims.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, relevant, available evidence.  The Board finds that no further notice or assistance to the appellant is required to fulfill VA's duties to notify or assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

When any impairment of mind or body sufficiently makes it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides a rating of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In rating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a) (2015).

In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability. 38 C.F.R. § 4.16(b) (2015).

The Veteran has been assigned TDIU, effective April 4, 2002.  He is seeking an effective date earlier than that.  Prior to April 2002, he was service connected for diabetes, peripheral neuropathy of the bilateral lower extremities, tinnitus, and left ear hearing loss.  His combined rating prior to April 2002, as of August 7, 2000, was 40 percent, effective from August 2000, which is the effective date of service connection of diabetes and peripheral neuropathy of the bilateral lower extremities.  He therefore does not meet the schedular criteria for a TDIU prior to April 2002.

Prior to August 7, 2000, the Veteran was service-connected for tinnitus and left ear hearing loss, and rated a combined 10 percent service-connected disability rating.  The Board finds that there is no evidence of record showing the tinnitus and left ear hearing loss cause unemployability.  Therefore, prior to August 7, 2000, the Board finds that the preponderance of the evidence is against the assignment of TDIU, and an effective date earlier than August 7, 2000, for TDIU must be denied.

The question that remains, then, is whether the service-connected disabilities precluded the Veteran from obtaining or engaging in substantially gainful employment prior to April 2002.  The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

After reviewing the evidence, the Board finds that the Veteran is entitled to a TDIU from August 7, 2000, the effective date of service connection for diabetes and peripheral neuropathy of the bilateral lower extremities.  The Veteran's previous relevant work experience was as a brick layer and mason, a very physically demanding occupation.  The record shows the Veteran has not been able to work since the mid-1990's.  At that time, he complained that his diabetes and peripheral neuropathy caused burning and paresthesia after walking for any period of time.  In August 2000, he was using a cane to ambulate, and reported that he was having trouble walking and having frequent falls.  By April 2001, he was using a walker.  The April 2001 VA examiner indicated that peripheral neuropathy caused him the most difficulty in ambulating.  The cited reason by the RO for the assignment of April 2002 for the effective date for TDIU was that was when he met the percentage requirements for assignment of TDIU, without discussion of whether he was able to engage in substantial gainful activity prior to that.  The record makes it clear that he was not able to work prior to April 2002.  The Veteran was service-connected for diabetes and bilateral lower extremity peripheral neuropathy as of August 7, 2000, and the Board finds that the service-connected disabilities as of that date made him unemployable.  However, the Board finds that the preponderance of the evidence is against a finding that prior to that date the service-connected tinnitus and left ear hearing loss caused unemployability.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that an earlier effective date of August 7, 2000, but not earlier, for TDIU is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

An effective date of August 7, 2000, but not earlier, for TDIU is granted.


REMAND

The remaining claims require additional development.

The Veteran's claim for service connection for a psychiatric disability, to include PTSD and schizoaffective disorder, must be considered by a VA examiner.  In regard to PTSD in particular, the Board finds that because he had service in Vietnam, an examiner must consider whether the asserted stressors are related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3) (2015).  The Veteran has filed numerous statements regarding witnessing tragedies in Vietnam, that Vietnam was a "hellhole," and that Vietnam ruined his life.  In regard to an psychiatric disability other than PTSD, he also asserts that he had a breakdown while still in service, in which he reacted violently and injured himself.  Unfortunately, the majority of the service records are presumed to be lost, and there is no other documentation of that incident.  His file contains records of mental health treatment starting from the 1990s.  An examination must be scheduled to consider that evidence.

In regard to the low back, a VA examination is needed.  The Veteran asserts that the examining doctor at entrance into service verbally noted an abnormality but did not write it on the examination form.  The Veteran asserts that he entered service with a preexisting problem, and that doctors have told him that he should not have been allowed into service.  Unfortunately, that opinion is not documented in the available treatment records.  The claim has been denied because records from the Social Security Administration (SSA) show he had a work injury in April 1994.  However, an April 1994 treatment record also shows that he already had degenerative joint disease (DJD) at that time.    

In regard to diabetes, and peripheral neuropathy of the bilateral upper and lower extremities, updated VA examinations are needed.  Diabetes was last examined in June 2011 and peripheral neuropathy in April 2009.  Those examinations are too remote for rating purposes.

In regard to SMC, the Board notes the Veteran has applied for aid and attendance, which was denied on the basis that his needs were solely attributed to dementia.  However, records as far back as August 2000 note that he has frequent falls.  In June 2004, it was noted that he needed help with bathing, eating, dressing, and anything requiring fine motor coordination.  More recently, in August 2015, it was noted that he needed help with bathing, grooming, ambulating, housekeeping, and transferring.  He has required a walker or a wheelchair for the majority of the appeal period.  In July and December 2015, aid and attendance examiners noted his only disability as dementia, and attributed all his needs to dementia, however, it is clear that he has service-connected disabilities that cause substantial disability.  On remand, he must be given aid and attendance examination in regard to the service-connected disabilities, and all potentially applicable theories of entitlement to SMC must be considered.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for peripheral neuropathy, diabetes, low back disability, and a psychiatric disability.  Make arrangements to obtain all identified records not already associated with the claims file.  Ensure that VA treatment records are complete, including a search of archived records from the 1970s and 1980s.

2.  Make another attempt to locate service medical and personnel records.  If unable to locate any more, make a formal finding of unavailability.  Advise the Veteran of alternative evidence that can be used to support his claims.

3.  Schedule the Veteran for an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that the Veteran has, currently or at any time during the period on appeal since February 2004, a psychiatric disability that is as likely as not (50 percent or greater probability) related to service.  The Veteran asserts that he had a breakdown while in service, injured himself with a knife, and that he was discharged early because of it.  His records do not show documentation of that, but that is not dispositive as his complete records have not been located.  The Veteran is diagnosed with schizoaffective disorder and bipolar disorder.  He has had treatment on and off since the 1990s.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that schizoaffective disorder, bipolar disorder, or any other diagnosed psychiatric disability is related to service.  The Veteran also asserts that he has PTSD as a result of witnessing tragedies in Vietnam, and that Vietnam was a hellhole that ruined his life.  The examiner is asked whether the Veteran has at any time during the appeal period since February 2004 met the diagnostic criteria for PTSD, with consideration of whether the stressors he describe are related to fear of hostile military or terrorist activity.  The examiner is asked whether it is as likely as not (50 percent or greater probability) that PTSD is related to service or fear of hostile military or terrorist activity during service.  The examiner is asked to provide an explanation for the decision that references the medical record or records leading to the conclusion.  All opinions should be accompanied by explanatory rationale.  

4.  Schedule the Veteran for an appropriate examination for an opinion on whether degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbar spine, or any other lumbar spine disability found, is related to service.  The examiner is asked to review the record in conjunction with the examination.  The Veteran had an injury in 1994 as shown in SSA records.  However, the Board notes that he already had DJD at the time of the injury.  The Veteran asserts that he has been told by his physicians that radiological reports show that he was born with or entered service with a preexisting disability, and that he should not have been taken into service in the first place.  He says that his back was aggravated by service and further aggravated by these later injuries.  His service treatment records do not show an injury to the back or a diagnosis at separation, but his service medical records are currently incomplete.  Therefore, absence of documentation in service is not dispositive of the issue.  Please review the records and provide an opinion of whether there it is at least as likely as not (50 percent or greater probability) that DJD, DDD, or any other disability of the lumbar spine, is related to service, or manifested within the first year after separation by April 1971).  All opinions should be supported by explanatory rationale.

5.  Schedule an appropriate examination for a report on the current severity of the Veteran's diabetes.  The examiner is asked to provide a list of all complications of diabetes.  The examiner is asked whether the Veteran has had any episodes of ketoacidosis, aside from an episode in the 1990s, or hypoglycemic reactions, or whether he has been hospitalized because of diabetes.  The examiner is asked to provide an opinion on when the Veteran first required regulation of activities due to diabetes.  All opinions should be supported with explanatory rationale.

6.  Schedule the Veteran for an appropriate examination for a report on the current severity of peripheral neuropathies of the bilateral upper and lower extremities.  The examiner is asked to review the claims file prior to the examination.  In regard to the upper extremities, does the Veteran have complete paralysis of the effected nerves?  If so, approximately when did that complete paralysis manifest?  In regard to the left lower extremity, does the Veteran have severe incomplete paralysis with marked atrophy, or complete paralysis of the effected nerve?  If so, approximately when did that symptom manifest?  All opinions should be supported by explanatory rationale.

7.  Schedule an appropriate examination or obtain an opinion from an appropriate physician, including the above examiners, that addresses the Veteran's entitlement to aid and attendance or any other form of SMC, as a result of service-connected disabilities.  The examiner is asked whether the Veteran's service-connected disabilities preclude him from dressing himself, keeping himself clean and presentable, or feeding himself?  Is he able to attend to the wants of nature including urination, defecation, and cleaning himself? Do his disabilities preclude him from being able to protect himself from the hazards and dangers of daily life and environment?  Is he bedridden?  Does he have the anatomical loss or loss of use of any of his appendages?  If so, at what point has loss of use occurred?  Does he have loss of use of any of his extremities such that he would be equally well served by amputation with prosthesis?  All opinions should be supported with explanatory rationale.

8.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


